UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4906


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE VINSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-01170-CMC-1)


Submitted:    July 29, 2009                 Decided:   August 13, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole N. Mace, THE MACE FIRM, Myrtle Beach, South Carolina, for
Appellant. W. Walter Wilkins, United States Attorney, Robert C.
Jendron, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne    Vinson     pled     guilty     to   being      a    felon      in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), (e) (2006).            The district court found that Vinson had

at least three prior felonies under the Armed Career Criminal

Act   (“ACCA”),        § 924(e),    and    sentenced    him      to   210   months     in

prison. *      Vinson now appeals, raising several issues related to

his   predicate        offenses    under   § 924(e).        On    appeal,     he     also

claims that one of his prior convictions for possession with

intent    to    distribute    was    obtained    in    violation       of   his    Sixth

Amendment right to counsel, and also that the district court

should have allowed him to withdraw his guilty plea.                               After

reviewing Vinson’s claims, we affirm his conviction and deny his

motion to file a supplemental, pro se brief.

               We deal first with Vinson’s claim that his two prior

convictions for possession with intent to distribute cocaine do

not qualify as serious drug offenses under the ACCA.                        An offense

under state law is a “serious drug offense” if it “involv[es]

manufacturing,         distributing,       or   possessing        with      intent     to

manufacture or distribute, a controlled substance (as defined in


      *
       Vinson’s sentencing range under the federal Sentencing
Guidelines was 235 months to 293 months.     At sentencing, the
district court granted Vinson a variance, although not as large
as he had sought.



                                           2
section 102 of the Controlled Substances Act (21 U.S.C. § 802)),

for which a maximum term of imprisonment of ten years or more is

prescribed by law.”              18 U.S.C. § 924(e)(2)(A)(ii) (2006).

                 Pursuant to Taylor v. United States, 495 U.S. 575, 600

(1990), the court uses a “categorical approach” to determine

whether      a    prior     conviction      serves    as   a   predicate        conviction

under § 924(e).             United States v. Brandon, 247 F.3d 186, 188

(4th Cir. 2001).            Under this approach, the court will “look [ ]

only to the statutory definitions of the prior offenses, and not

to   the    particular       facts      underlying     those     convictions.”         Id.

(quoting Taylor, 495 U.S. at 600).

                 Vinson claims that because the South Carolina statute

under which he was convicted also criminalizes the purchase of

drugs, the district court needs to look beyond the statute to

evaluate         Vinson’s    conduct.         We     disagree.         Vinson    actually

pleaded          guilty     to     an      offense     that      is     enumerated      in

§ 924(e)(2)(A)(ii).              Therefore, as the Government points out, it

is not necessary for the district court to examine additional

material regarding the conviction.                    We also note that Vinson’s

reliance on United States v. Hernandez, 145 F.3d 1433 (11th Cir.

1998), and Brandon is misplaced.                   Hernandez involved a defendant

whose      prior    judgments       were    ambiguous      about      whether    his   drug

crimes involved the purchase or sale of drugs, while Brandon



                                              3
involved a defendant who pled guilty to a possession offense.

See 145 F.3d at 1440; 247 F.3d at 189.

            Vinson also argues that one of his convictions for

possession     with      intent    to   distribute    should     be     overturned

because   it     was    obtained   in   violation    of   his   Sixth    Amendment

right to counsel.         We reject this argument.          Because Vinson did

not raise this claim in the district court, we review it for

plain error.       See United States v. Grubb, 11 F.3d 426, 440-41

(4th Cir. 1993).           To be plain, an error must be “clear” or

“obvious.”       United States v. Olano, 507 U.S. 725, 740 (1993).

Vinson’s sole basis for his claim that he was unrepresented is a

line in his presentence investigation report stating that for

his   February     1989    conviction,       “[a]ttorney    representation      is

unknown.”      However, the report also notes that at the time of

the conviction, South Carolina law required either that counsel

be    provided     or    that     the   defendant    make   a    voluntary    and

intelligent waiver of his right to counsel.                 Mere ambiguity in

the presentence investigation report does not evidence a clear

or obvious error, and so Vinson’s argument fails.

            Since we find that Vinson’s two prior convictions for

possession with intent to distribute and his prior aggravated

assault conviction qualify as predicate offenses under the ACCA,

we need not reach the merits of his other ACCA claims.



                                         4
            Vinson’s    final    claim       is    that    he    should     have     been

permitted to withdraw his guilty plea.                In this case, Vinson has

not met his burden in showing that the district court erred by

not allowing him to withdraw his plea.                     See United States v.

Moore, 931 F.2d 245, 248 (4th Cir. 1991) (listing factors for

the district court to consider in deciding whether to allow a

defendant   to   withdraw     his    guilty       plea).        The   district     court

conducted   a    thorough     plea   colloquy,       informing        Vinson    of    the

potential penalties he was facing and ensuring Vinson’s plea was

knowing and voluntary.          Further, we are particularly skeptical

of Vinson’s claim because Vinson did not raise the issue until

about a year after he entered the plea, after he was arrested on

another charge.

            Vinson has also moved this court to allow him to file

a pro se brief.     Since Vinson is represented by counsel, we deny

his motion.

            For the reasons above, we affirm Vinson’s conviction

and sentence.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument       would    not       aid   the   decisional

process.



                                                                               AFFIRMED



                                         5